DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 8, the phrase "rubber-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  As stated in the specification, on page 3, line 17-19, the base layer is composed of a PVC rubber-like material, linoleum, and other materials.  Therefore, the phrase rubber-like includes many different materials and thus it is considered to be indefinite.
Regarding claim 4 and 8, it is unclear what is considered to be “shoe-sole shape”.  This would appear to include various different shapes depending on the shoe itself.  Applicant is asked to clarify the meaning of shoe-sole shape.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Owens (PGPub 20050166943).
Owens teaches a pad comprising a flexible base layer composed of a rubber-like material (140; paragraph 0016 states that the backing can be made of rubber) and a first felt layer (110; claim 5/6) adhesively (130) secured to a first side of the base layer, the first felt layer covering the first side of the base layer.  The pad has a widthwise dimension to facilitate placement of a shoe onto the pad.  
With regards to claim 7, the first felt layer is composed of a felt material having wool (paragraph 0016).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (‘943) in view of Demetriades (USPN 4606782).
Owens teaches all the essential elements of the claimed invention including that the first felt layer is adhesively secured to the base layer (paragraph 0014) and that the pad can be shaped into a circle, ellipse, triangle, rectangle, square or other polygons (paragraph 0003).  Owens however fails to teach that after the base layer is secured to the felt layer, the combination of layers are cut into a shoe-sole shape.  Demetriades teaches a cleaning pad that is comprised of two layers that are attached together via an adhesive (figure 5).  After the layers are secured, they are die cut to a specific shape (col. 4, lines 25-45).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens so that the pad is cut after the first felt layer is attached to the base layer as taught by Demetriades to a ensure that all the layers are cut to the exact same size .     
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (‘943) and Demetriades (‘782) in view of Hendricks (USPN 6601264).
Owens and Demetriades teach all the essential elements of the claimed invention however fails to teach that the base layer is a PVC or linoleum material.  Hendricks teaches a pad with a PVC handle portion that is located within the pad acting as a base.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens so that the base is made from PVS as taught by Hendricks since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416.  While Hendricks teaches a sponge pad rather than felt layers, the reference is being used solely for the teaching of a base layer.  Therefore, regardless of the material of the pad, or the intended use of the pad, the base layer of Hendricks is used for reinforcement and support similar to Owen’s base and therefore would have been an obvious modification.  
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (‘943) and Demetriades (‘782) in view of Kunz (PGPub 2005019878).
Owens and Demetriades teaches all the essential elements of the claimed invention however fails to teach that the pad comprises a hole to attach a tether.  Kunz teaches a pad with a hole (22) for attaching a tether (24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens’ pad so that is comprises a hole with a .
Claims 2-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Owens (‘943) in view of Demetriades (USPN ‘782).
With regards to claim 2 and 9, Owens teaches all the essential elements of the claimed invention however fails to teach that the pad is double sided with a second layer of felt adhesively attached to the base on a side opposite the first felt layer.  Demetriades teaches a pad that is a double sided (26, 32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Owens pad so that it is reversible to allow the pad to be used for a longer period of time.  Duplicating parts for a multiple effect is an obvious modification known in the art (MPEP 2144).    
With regards to claim 3, the layers of Owens all share a common perimeter and thus, if the pad was made reversible with a second layer on the opposite side of the base, it too would have the same common perimeter.  
With regards to claim 4 and 9, modifying the shape of the layers into a shoe-sole shape would have been obvious since modifying the shape and size is considered to be an obvious modification (MPEP 2144) to one of skill in the art.  Further, the specification of the present invention states that shoe-sole shape is kidney-shaped and that the invention encompasses other shapes.  Since the applicant does not specifically state in the claim that shoe-sole shaped is kidney shaped, it is clear that shoe-sole shaped encompasses other shapes as stated in the specification and therefore, shoe-sole shape is being treated as any of the shapes listed by Owens (paragraph 0003).     


Response to Arguments
Applicant's arguments with regards to claim 1-7 filed 7/1/21 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 8-9 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that rubber-like can be understood by one of skill in the art.  However the specification of the applicant includes several different types of rubber-like materials and therefore it is unclear what the applicant means by “rubber-like”, therefore the 112b rejection is being maintained.
The applicant argues that Owens does not teach a rubber-like base, however paragraph 0016 of the specification clearly states that the base (backing) is made from a rubber material.  Therefore, this rejection is being maintained.  
With regards to claim 8, the examiner is using the Demetriades reference which teaches cutting layers of material after they have been adhesively secured together.  Further, it is unclear what is considered sole-shaped.  The specification of the present invention states that shoe-sole shape is kidney-shaped and that the invention encompasses other shapes.  Since the applicant does not specifically state in the claim that shoe-sole shaped is kidney shaped, it is clear that shoe-sole shaped encompasses other shapes as stated in the specification and therefore, shoe-sole shape is being treated as any of the shapes listed by Owens (paragraph 0003).     
 The applicant further argues that the Hendricks reference teaches a sponge and not a felt layer and that the PVC base of Hendricks is used to prevent scratching of paint.  In response, the Hendricks reference is solely being used for the material of the base, regardless of what material the base is supporting or what the device is used for.  Thus, the material of the base, PVC, is being used in combination with Owens for reinforcement and support.  

The applicant further argues that Demetriades is non analogous art since it is a high speed floor cleaning machine pad and the claimed invention is a foot driven cleaning pad.  In response and most simply put, Demetriades teaches a floor cleaning pad, regardless of what it is attached to.  The pad is used to clean floors which is exactly what the applicant’s invention is.  Further, Demetriades is being used as a secondary reference to show that it is known in the art to have a floor cleaning pad that is double sided or reversible.  This is beneficial to extend the lifetime of the cleaning pad.  
				Relevant prior art
USPN 8060974 is considered to be relevant prior art since it shows a shoe-sole shape floor cleaner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


In view of the appeal brief filed on 7/1/21, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ORLANDO E AVILES/               Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                         







/SHAY KARLS/Primary Examiner, Art Unit 3723